           Case 5:19-cv-00489-R Document 81 Filed 05/28/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA
                          UNITED STATES COURTHOUSE
               N. W. 4TH & HARVEY, OKLAHOMA CITY, OKLAHOMA
                              COURTROOM NO. 302


           CIVIL NON-JURY DOCKET BEFORE JUDGE DAVID L. RUSSELL

                       TUESDAY – JULY 13, 2021, 9:00 A.M.

PHOTO ID IS REQUIRED FOR ANYONE ENTERING THE FEDERAL COURTHOUSE.

NOTICE TO ALL COUNSEL; YOU ARE DIRECTED BY JUDGE RUSSELL TO APPEAR
BEFORE THE COURT ON WEDNESDAY JUNE 30, AT 10:00 A.M., IN COURTROOM 302.
ANY LAST MINUTE PROBLEMS IN THE CASE WILL BE DISCUSSED AT THIS DOCKET
CALL. ON THE FIRST DAY OF TRIAL PROVIDE THE COURTROOM DEPUTY AND
COURT REPORTER A LIST OF WITNESSES AND EXHIBIT LIST. PLEASE BE
ADVISED ALL CRIMINAL CASES ARE FIRST UP ON THE TRIAL DOCKET.


CIV-19-489-R         Vicky Lewis, et al.,                    David Batton
                                                             Andrew Stroth
                                                             Carlton Odim
                                                             Goeffrey Tabor
                                                             Woodrow Glass
                     Vs.

                     City of Edmond, et al.,                 Benjamin Clark
                                                             Richard Hornbeek
                                                             Cody Cooper




CIV-20-490-R         Ronald McCorkle                         Amber Hurst
                                                             Brandon Roberts
                                                             Mark Hammons

                     Vs.

                     Midwest Regional Medical Center         Malinda Matlock
             Case 5:19-cv-00489-R Document 81 Filed 05/28/21 Page 2 of 3




                   GENERAL RULES FOR THE TRIAL OF CASES BEFORE
                             JUDGE DAVID L. RUSSELL


COUNSEL: PLEASE READ CAREFULLY PRIOR TO TRIAL

1.    Please be on time for each court session. Trial engagements take precedence over any other
      business. If you have matters in other courtrooms, arrange in advance for the handling of such
      matters by you or have an associate handle them for you.

2.    Court time may not be used for marking exhibits. This must be done in advance of the court
      session. In addition, all paper exhibits are to be placed in three-ring binder separated by tabs.
      The parties shall provide the original and one copy of the exhibit notebooks to the Court on the
      first day of trial. ALL EXHIBITS MUST HAVE CASE NUMBER ON EACH LABEL.

3.    Please stand whenever you address the Court. This includes the making of objections.

4.    Stand a respectful distance from the jury at all times. Statements and arguments to the jury
      will be made from the lectern.

5.    In your opening statement to the jury, do not argue the case and do not discuss law. Confine
      yourself to a concise summary of the facts to follow. Do not describe in detail what individual
      witnesses will say. Unless the case is unusually complex, each party will be limited to 15
      minutes.

6.    Please stand when you question witnesses. (Counsel with physical disabilities are excused from
      this requirement.) Do not pace about the courtroom when questioning witnesses, but remain
      at the lectern unless given permission to approach the witness, diagram, bench, or the like.

7.    If you intend to question a witness about a group of documents, avoid delay by having all the
      documents with you when you start the examination.

8.    Except for children, address witnesses by their surnames, for example, Mr. A, Sergeant B, or
      Doctor C.

9.    Do not greet or introduce yourself to adverse witnesses. Commence your cross-examination
      without preliminaries.

10.   When you object in the presence of the jury, make your objection short and to the point. Do
      not argue the objection in the presence of the jury, and do not argue with the ruling of the
      Court in the presence of the jury. Do not make motions in the presence of the jury. Such
      matters may be raised at the first recess without waiving any rights by such delayed motion.

11.   Do not face or otherwise appear to address yourself to jurors when questioning a witness.
             Case 5:19-cv-00489-R Document 81 Filed 05/28/21 Page 3 of 3




12.   Never assert your personal opinion as to the credibility of a witness, the culpability of a civil
      litigant, or the guilt or innocence of an accused, nor as counsel assert personal knowledge of a
      fact in issue, nor assert a fact not in evidence.

13.   Do not react to a statement by another counsel or a witness being examined by another counsel
      by any gesture or facial expression signifying agreement, disagreement, approval or
      disapproval. Advise your clients they are subject to this same limitation.

14.   Do not bring food or beverage into the courtroom. Water is provided there.

15.   When another counsel has the floor, do not distract the Court or jury by audibly conversing
      with your client or co-counsel, ostentatiously passing notes, rummaging through papers, or
      other conspicuous conduct.

16.   Do not leave the courtroom while trial is in progress without obtaining leave of Court.

17.   Where more than one attorney represents a party, only the attorney handling the particular
      witness may respond to an objection or raise an objection in regard to his testimony.

18.   While the Court permits exhibits to be passed to the jury, this procedure should be used
      sparingly and reserved for truly significant exhibits. If possible, when you wish to publish an
      exhibit to the jury, have a copy for each juror.

19.   If you have reason to anticipate that any question of law or evidence is particularly difficult,
      give the Court as much advance notice as possible.

      Thank you for your Cooperation.
